Support schemes for farmers under the CAP - Modifications to the common agricultural policy - Support for rural development by the European Agricultural Fund for Rural Development - Community strategic guidelines for rural development (2007 to 2013) (debate)
The next item is the joint debate on:
the report by Luis Manuel Capoulas Santos, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers - C6-0240/2008 -;
the report by Luis Manuel Capoulas Santos, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on modifications to the common agricultural policy by amending Regulations (EC) No 320/2006, (EC) No 1234/2007, (EC) No 3/2008 and (EC) No [...]/2008 - C6-0241/2008 -;
the report by Luis Manuel Capoulas Santos, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) - C6-0242/2008 -;
the report by Luis Manuel Capoulas Santos, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council decision amending Decision 2006/144/EC on the Community strategic guidelines for rural development (programming period 2007 to 2013) - C6-0239/2008 -.
rapporteur. - (PT) Madam President, Commissioner, President-in-Office of the Council, ladies and gentlemen, it gives me great pleasure to welcome you all at the start of this debate. This is the final act in a long and participatory process of discussion and reflection on the present and future of the common agricultural policy (CAP).
It has proved very arduous work which has involved, over many months, in fact over more than a year, a great deal of cooperation by Parliament, the Council, the Commission and the whole agricultural and rural world in the European Union. Throughout this period, I have had the opportunity to hear many opinions of organisations representing the agricultural sector and the rural world in various Member States and to dialogue with members of parliament and institutional representatives from many, in fact almost all, Member States and Community institutions, obviously starting here with the European Parliament.
I have taken part in various seminars and conferences and listened carefully to everyone, including through the media, in my search for the best possible synthesis. I must therefore thank all my colleagues who have enthusiastically participated in this debate and also all the political group coordinators. In particular I must highlight the role played by Mr Goepel, not only as coordinator of the PPE-DE Group, but also as rapporteur on the own-initiative report which preceded the reports being discussed here today.
I must also thank Chairman Parish for the way in which he conducted the work in our committee and for the excellent cooperation of the secretariat of the Committee on Agriculture and Rural Development, given that they bore the hardest and most technically demanding part of the work.
Finally, I must thank the Commission, as represented by the Commissioner, for its readiness to cooperate, as also demonstrated by its departments, and also Mr Barnier for the way in which he continually corresponded with Parliament, even before the formal start of the French Presidency.
This exercise in enhanced cooperation has proved a good early example of the virtues of codecision, which I hope may enter into force on the full ratification of the Lisbon Treaty, hopefully as soon as possible.
This debate, with all its inherent agreements and disagreements, clearly shows the complexity of European agriculture in all its variety. It also shows, in exemplary fashion, the importance that Europe, its institutions and Parliament in particular attach to this subject. The 1 170 amendments tabled to the Commission's proposals, particularly taking into account the fact that the period available was interrupted by the summer recess, illustrate the wide participation of Members in this debate.
However, the compromises reached between four of the main political groups in Parliament, with nearly 400 amendments on the most important issues being concentrated into six compromises, also reveal the Members' sense of responsibility, spirit of compromise and readiness to yield ground.
As for the content of the report, which I regard as fairly balanced and capable of responding to current challenges and providing good guidelines for the future, I must say that Parliament acknowledges as positive and accepts many of the Commission's proposals.
I would highlight the following: confirmation of the need for a common policy as a prerequisite for competitive and environmentally sustainable agriculture in Europe; the contributions made by the Commission to ensure that the CAP is fairer and more acceptable to society; the emphasis on simplification and cutting of red tape; confirmation of the proposal to give more freedom of choice to farmers in defining their productive options; financial reinforcement of rural development and expansion of its scope to the new challenges (energy, climate, water, biodiversity); introduction of the principle of progressive modulation; additional flexibility granted to Member States in managing the CAP (I am talking about Article 68); creation of a risk and crisis management system with Community cofinancing, and the positive general direction taken in discussions on the post-2013 model and in the European Union's response to the World Trade Organization negotiations, aimed at a fair and reciprocal agreement for regulated international trade in agricultural products.
However, the Commission's proposals also contain aspects which Parliament, and I as rapporteur, regard as less positive. As I have already mentioned on other occasions, the Commission's proposals contain, in some aspects, for example with regard to the market management instruments and the milk sector, an overly liberal tone which may prove dangerous just at a time when there is enormous instability and volatility in the markets. There is also a lack of social sensitivity, which is quite clear in the proposal to exclude small farmers.
I also think that the Commission's proposal with regard to social and territorial cohesion is off course, given that it suggests ending the payment redistribution mechanism under the new modulation. I also think that the Commission has not taken due account of certain sectors which are particularly vulnerable to the current crisis in the markets and which face a serious risk of abandonment given the proposed timetable and rate of decoupling up to 2013. This is the case with the sheep sector and that is why we have agreed to call these small CMOs (common organisation of the markets) as, although small, they are very significant and very politically, economically and socially important to certain regions of Europe where alternatives are very hard to find.
The report and the vote in the Committee on Agriculture aimed, by a large majority, to correct some of these less positive aspects.
The five compromises adopted in relation to the key elements of modulation are important proposals by Parliament. These are: the percentage and progressive nature of support for small farmers, giving greater freedom to Member States to set the minimum thresholds; the retention percentage under Article 68 and the enlargement of its scope; the broader scope of the insurance system, which is extended to the fishing industry; the issue of cofinancing of rural development, and the expansion of new challenges. Many other proposals by Parliament also represent positive contributions. I would highlight, for example, valuation of the employment factor in calculating the allocation of aid and respect for health and safety at work requirements in relation to the conditions for receiving said aid.
The Committee on Agriculture also adopted a very clear position on the most difficult aspect of this issue, namely the milk sector. This is a very important issue which must be carefully tackled, given the current market situation.
Despite the profound respect that I have for all points of view, some of which are totally contrary to mine in certain areas, but which still deserve to be respected, I feel that the position adopted in the Committee on Agriculture is fairly sensible. I should like to see this adopted in plenary and confirmed by the Council with the backing of the Commission. A prudent increase in production in two years' time, adding to the 2% that we have decided on for 2008, and a final decision early in 2010 on the future of the sector, based on market developments, with a 4% increase in three years' time, seems to me to be a fairly sensible position and perhaps the one which could form the final compromise.
I will end, Madam President, by stating my hope that this debate will serve to clarify positions and that we will able to achieve the consensus that agriculture and farmers expect from us. I hope that we all - Parliament, the Council and the Commission - are up to this challenge.
Madam President, ladies and gentlemen, I am extremely pleased to visit this House again and to visit you at a crucial moment, since both Parliament and the Council are seeking a definitive position on this issue of the health check of the common agricultural policy.
We are well aware that this health check is not a fundamental change in approach, as the reform of 2003 was, but a significant adjustment of that reform to a highly changeable situation.
In particular, it makes it possible to respond to a situation that was genuinely unimaginable a few years ago. Indeed, who could have imagined market trends since 2008, which have led to a drastic increase in agricultural prices and caused, as we are well aware, food riots just about all over the world?
This situation has shown the extent to which agriculture remains, for our European continent, a strategic asset, and how much the concept of food sovereignty makes sense in this context of increased volatility in the prices of agricultural products.
However, while the health check only concerns amendments, there are nonetheless many and they are complex, and they form, for us all, a package that is difficult to complete.
The Council has already done a lot of work at all levels to settle many issues. In this regard, I should like to offer my sincerest thanks for the valuable work carried out by the Slovenian Presidency, which has made it possible to make a very constructive start to work, particularly with regard to the Commission communication. Furthermore, ladies and gentlemen, it is your rapporteurs, Lutz Goepel and Luis Manuel Capoulas Santos, who have done this work on the communication regarding the legislative proposals, on behalf of Parliament. I should like to offer both of you my sincerest thanks for the quality of your respective reports, which were very thorough and full of proposals.
As you know, I have wanted to work with the European Parliament from the beginning. I also had experience of working with it when I had the honour of being, for five years, European Commissioner responsible for regional policy and the institutions, and, as I told you, I wanted to work on this issue in the spirit of future codecision.
I have taken a very keen interest in the subsequent work Parliament has carried out in parallel with the work of the Council, and we have all had what we could call a kind of enhanced dialogue between us.
In this regard, I have had very productive and regular discussions on the status of the negotiation, with the members of the Committee on Agriculture and Rural Development and within Parliament - almost 50 hours of meetings with the European Parliament or among colleagues. At each decisive stage of the negotiation, we met with the Council, on 27 September and 22 October, after the vote in the Committee on Agriculture, and on 4 November to deal with the final phase of the negotiation and the proceedings of the October Council.
At this point, ladies and gentlemen, I should like specifically to thank the Chairman of your committee, Neil Parish, for his active cooperation throughout this process. I should also like to thank your group chairmen, Lutz Goepel, Luis Manuel Capoulas Santos, Niels Busk, Friedrich-Wilhelm Graefe zu Baringdorf, Vincenzo Aita and Sergio Berlato.
Since we now hold the Presidency, we have regularly kept the Council informed, at ministerial level and at a technical level, of the status of Parliament's work. For example, at our last meeting of the Council of Ministers in Luxembourg, I personally informed each minister, in writing, of Parliament's position regarding each of the items we had to discuss within the Council.
Tomorrow, after you have given your opinion, we, together with Mariann Fischer Boel, will be able to seek a political agreement within this Council. Before starting, and I mean before starting, the last phase of negotiations, I shall inform the ministers of the outcome of your vote on the health check.
As ever, ladies and gentlemen, finding a compromise is not easy, since there are many significant points outstanding. These are divisive issues but we are determined - the Presidency is determined - to find, together with the Commission, and in the light of your vote, the best possible dynamic compromise.
The work within the Council has shown that, on many issues, we, as ministers, have similar concerns to those of Parliament. I shall take two examples: firstly, the search for increased flexibility for Article 68; secondly, the retention of exceptional market measures in the event of health crises, Article 44 of the Single CMO Regulation, which will be incorporated in the final compromise.
I can assure you, Madam President, ladies and gentlemen, that, among the most sensitive issues, there are at least two that are extremely sensitive: the issue of milk and the issue of modulation. In the Council, we have had debates every bit as in-depth, passionate and lively as those that I have heard or observed here, in Parliament. The same concerns have been expressed in both our forums.
This morning's debate and tomorrow's vote on the health check are therefore very important steps that demonstrate, once again, the vital role of Parliament, which Parliament must continue to fulfil. In any event, it is in this spirit, namely in the spirit of this enhanced dialogue, in the spirit of codecision, that, for several months, I have wanted to work on behalf of the Presidency.
That is why I am very pleased, as no doubt the Commissioner is too, to listen to you this morning, to answer some of your questions and to have this final discussion with you.
Member of the Commission. - Madam President, first of all, before going into the more detailed content of this discussion, I would like to thank Mr Capoulas Santos for all the work that has been done on the report. I certainly do not underestimate the hard work and, as Mr Capoulas Santos mentioned himself, the number of amendments certainly did not make the task any easier in trying to find the middle ground for the landing zone.
We have now spent more than a year together discussing the health check, sometimes in very great detail, firstly on the basis of the Goepel report, and now finally on the basis of the Capoulas Santos report. I do not think I need to explain my gratitude for the constructive cooperation I have always had with Parliament, and that we have always tried to listen and find a compromise that was not too far away from each other.
As I have limited time, it will be totally impossible for me to go into all the details so I will concentrate on some of the more important ones, starting with the milk sector.
2007 has been a very, perhaps strange, but certainly instructive year. One thing we learnt during 2007 was that our quota system did not allow supply to meet demand. As a consequence, we saw prices on dairy products simply go through the roof. Quite a few farmers said to me this was nice as long as it lasted, but the result was that because of increased production responding clearly to the higher prices, we then saw a very steep drop in prices.
I think we can agree today that the sector is really struggling to get back some of the customers that left the milk or dairy sector because they thought prices were too high. I see therefore that Parliament is proposing an increase of 1% but only for two years, so a 2% increase taken forward to 2010.
I think it is important that we review the consequences of the decisions that we will be taking in the dairy sector, but 2010 will be too early and I think we should stick to 2011, whilst clearly indicating that we will be open to discussing everything in 2011. The fact is, however, that the quota system expires in 2015.
I have also learned from all the discussions we have had that there is strong pressure to get this milk fund. I agree that certain flanking measures should be adapted or adopted, and I am convinced that quite a lot can be done in the new Article 68.
I acknowledge that the present Article 69 is much too narrow and too restrictive to be used in a forward-looking way, so we are now opening up possibilities in the new Article 68. If we can reach a good combination between Article 68 and the new rural development possibilities, then I am quite sure we will find solutions to the specific problems we see in some regions.
On the single payment scheme, on de-coupling, the Commission proposes that we maintain the possibility to couple the payment in two or three areas - suckler cows, sheep and goats - because we acknowledge that you do face specific problems in those three areas. You also want to keep coupled payments for the male bovine premium, for protein crops and for dried fodder. My fundamental view is that it is important to decouple the system - this is actually a fundamental element of all the reforms that have been undertaken - and we need to look again at simplification to take any opportunity to simplify our system. I am, however, open to finding a solution that is less complicated than what we have suggested.
We have suggested a two-step decoupling approach and I might be willing, together with the presidency, to do this in one step but postpone it until 2012 - the last application year - so the effect will be for the 2013 budget year. You had a point in asking why we should make it more complicated than necessary. As I said, Article 68 is to be used as a more flexible instrument but with certain limitations, because you want a situation where you can couple 10%. I think we should be careful not to have a situation where you decouple via the back door, via Article 68.
Last but not least on modulation, on rural development and the new challenges, I think we all agree that we need more money to face these new challenges. Climate change is at the top of our list. Then we need to find new ways on how to manage our water. Water is a scarce resource, but an extremely important one for agriculture, especially in some of our southern regions, so we need to use new technologies to use water in the most intelligent way possible to avoid wasting water. This could be done, but certainly needs money.
That is the reason why I have proposed this transfer from the first to the second pillar: 8% phased in over the years. I know that we might come back tomorrow on a compromise on this issue, but I would emphasise that money will certainly be needed, as it will be for biodiversity and for the milk axes that we have been putting into the system.
I will not go into details on progressive modulation. I know your views and I know that you say now '1, 2, 3'. I am sure that we will again be able to find a decent compromise on this issue.
I have only touched on some of the major issues, and I am sure that I will have the opportunity to respond after the debate, but I am committed, together with the presidency, to finding a decent compromise. We all know that you never get everything you want, so I think that it will be a question for all of us to accept that we have to 'swallow some camels' to be able to find a compromise that will be to the benefit of the European agricultural sector in a more globalised world.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (NL) Madam President, whilst the Committee on the Environment, Public Health and Food Safety sets great store by being a reliable authority, this does not mean that you cannot implement major changes; what it does mean, though, is that you have to announce them well in advance and that people should also be offered alternatives.
Last year, the European Commission submitted a communication about the state of health of the common agricultural policy, which is in need of radical reform. The intention was to make drastic cuts in direct subsidies and to increase output in terms of environmental protection and employment. We were ultimately disappointed by how the proposals were fleshed out, involving, as they do, a number of insignificant cuts on direct subsidies. Farmers should not be subsidised according to past yields or land ownership. The Environment Committee would like to see this done for the public services they provide, such as extending biodiversity and water management, and for their activities benefiting the environment, animal welfare and food safety that go above and beyond the statutory requirements. We would like to see this in place from 2020.
This evening, we are discussing the decline in bee stocks. In order to improve this situation, it will be necessary to cut down on the use of sprays, and biodiversity will need to be promoted by introducing buffer zones. Gen technology and the intensive unilateral agriculture are a problem in this connection. I hope that this evening, as we did this morning, we will commit to a type of agriculture in which arable farming and nature reinforce each other.
draftsman of the opinion of the Committee on Regional Development. - (DE) Madam President, Commissioner, ladies and gentlemen, we have made some progress towards free agricultural markets, both in terms of opening up market regulations and the social and economic cushioning of European policies.
I expressly welcome the fact that the Commission has already taken a positive stance in relation to several proposals from the Parliament. I would also like to thank the rapporteur, who has taken up many of the proposals from the Committee on Regional Development in relation to modulation and rural development. However, one concern remains for us: we want to exempt more small farms from the additional cuts in resources. The Committee on Regional Development and a large number of other colleagues believe that the exemption limit should be increased to a maximum of EUR 10 000.
Commissioner, contrary to the opinion expressed by others, with which we are all familiar, this is not a ridiculous proposal. On the contrary, our proposal is very serious because it aims to allow farms to plan with certainty as they enter the market economy, and also keeps the promises set out in the agricultural reforms of 2003. Smaller farms have been particularly affected by market turbulence in recent months. For this reason, we should offer them political support. Of course, this programme could restrict special programmes in specific sectors. Nonetheless, we must be aware of the fault in the system. We cannot cut premiums for dairy farmers on the one hand and then point to the milk fund financed in this way as a rescue option.
If money is needed for these structural changes, it must be found in unused agricultural and structural funds. Agricultural policy will remain contradictory and imponderable as long as it continues to be pushed back and forth in this way. Therefore, we, the Committee on Regional Development, are calling for planning security for the rural development programmes and for farmers' incomes. Both of these will only be possible if we strictly separate the operational approach of compensation payments from regional programmes in the future. We would now like to see proposals in this direction from the Commission.
on behalf of the PPE-DE Group. - (DE) Madam President, goodness knows that two minutes is very little time in which to deal with one year's conscientious work on this health check. There are just a few points I would like to make. To remind you: in November 2007, the Commission indicated 8% modulation plus 45% degression. A figure of 4% progressive modulation, that is to say modulation depending on farm size in the Goepel report, was indicated. We then heard 8% basic modulation and 9% progressive modulation for a total of 17% as an offer proposed by the Commission and we have recently reached a figure of 5% during voting in committee. It was important to us that all modulation resources should remain in the region and should be used, irrespective of the size of the farm or its legal form.
Commissioner, you called for more flexibility for the Member States during the system changeover. This would mean more opportunities to introduce further decoupling and a move away from historical reference values. In principle I agree with this. Debates within the committee have shown that this is not advisable in all areas, as should be remembered in relation to the area of crops in particular as we move away from smaller market organisations. New challenges and increasing global mobility in the markets require new, flexible mechanisms. In the dairy sector, we have also succeeded in redefining Article 68 so as to support disadvantaged regions.
Finally we come to milk, the most complicated matter in this evaluation. Because it is so complicated, I would have preferred us to have dealt with this complex of dairy-related issues with options and complementary measures as a complex report when quotas are abolished in 2010 or 2011. However, the milk fund is sizable and will provide additional support to dairy farmers, particularly in disadvantaged areas. The promotion of investments for dairy farmers without a tied quota throughout the EU should not be scoffed at, as it would reduce the purchasing pressure experienced by businesses.
I have one last personal point: I would like to thank my team for their success in bringing this package to a conclusion by the end of my active period as a Member of Parliament under the French Presidency.
(Applause)
on behalf of the PSE Group. - (FR) Commissioner, Minister, Mr Capoulas Santos, I should like, then, to speak and, as Mr Goebbels said, two minutes on such an important report is not long.
What I would like to say is quite simple. I would first like to defend the balance of the report proposed today by Mr Capoulas Santos. It was necessary to update the common agricultural policy, which is the aim of the health check, but, at the same time, it was equally necessary to retain the unity of this policy at European level while allowing it to continue to be a policy that sets agricultural objectives throughout Europe. It is this balance that I now intend to defend by taking four examples.
The first example is that of milk quotas, which have provoked debate, and, I say this sincerely, in my view the position that was found is the right one. We need to remain cautious on this issue. All those who want to act quickly to increase the quantities produced and get rid of market-based mechanisms, run the significant risk of seeing the price of milk fall and letting themselves in for extremely cumbersome restructuring work.
The decoupling of aid: here too, we have found a position that, in my view, is balanced. Total decoupling jeopardises many kinds of production. We must protect the different kinds of production in Europe: sheep, cattle, goat and small-scale vegetable production.
With regard to regulation mechanisms, we can in fact go down the road of insurance, but we must also retain public mechanisms that enable prevention and regulation; this is what is in this report, and that, in my view, is very important.
Finally, with regard to the overall development of aid and the manner in which we go about it, I should like to say that, in modulating and limiting Article 68, important steps have been taken; they are a move in the right direction towards a condition, to ensure that our global agricultural production model moves towards sustainability. We must bear in mind maintaining an operating model that is based on individuals or groups and that takes account of three objectives, namely economic, ecological and social objectives.
on behalf of the ALDE Group. - (DA) Madam President, the health check was marketed as a way to provide simplification and to remove bureaucracy. These were the key headlines when we started our debate. It was also proclaimed that we would make agriculture within the EU ready for increased free trade - and especially for the new period after 2013 when the current agreement period is due to expire. At the same time, it was also very important for us in Europe to assume our part of the responsibility for producing quality food - not only for European consumers, but for the whole world, in particular the increasing part of the world's population that is demanding food.
The milk sector was the sector in which we were actually going to test whether we in Europe were ready to fit in with the requirements of increased production. In this regard, I think that it is disappointing to be part of the debate on whether we should begin the so-called 'soft landing' and give the milk producers who want to the opportunity to increase their milk production. For me this is a signal that we in Europe are not particularly ready for the change that tomorrow and, in particular, the period after 2013 will require.
With regard to simplification and the reduction of bureaucracy - to make it easier to be a farmer - we have to say that it is not particularly easy to find clear or abundant examples of how we have simplified the situation or reduced the bureaucracy. The whole problem of cross-compliance, where there are currently large differences between Member States, is an area where, in my opinion, we clearly need to bring about an improvement. The most important point is that this review of agricultural policy should, in my opinion, give a much clearer indication of the direction we want agriculture to take when the agreement period expires in 2013.
A positive element is the rural district policy, and here it is naturally important that the modulated resources remain in rural districts so that they can actually be of benefit. Finally, I would have welcomed it - and I also think that it would have benefited European agriculture - if we in Parliament had stuck more closely to the proposal tabled by the Commission quite a while ago.
Madam President, two brothers were given a bag of sweets by their parents. 'Let us share them out fairly,' said the older brother, to which the younger one replied, 'I would rather we shared them equally.' This story describes the relations between the old and the new Member States when it comes to agriculture. Old States receive more, and new ones several times less.
We understand that this is a transition period, but why should this situation persist beyond 2013? Why should the new States continue to receive proportionally two or three times less than the old States? We keep hearing that this is fair, and that there are historical reasons for this. But we do not want fairness, we want equality. There was some justification for the inequalities under the production subsidies system, which favoured farmers who produced more. However, now that we have moved to area subsidies, there is no further justification for this discrimination. It must end after 2013 and there must be no division into old and new members. We, the new members, want to be old too!
(Applause)
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, these discussions are taking place in unfavourable circumstances. If the Irish had voted sensibly, we would have had a say on agricultural issues and on agricultural finances as of 1 January 2009.
At present, our discussions are still taking place under the old dispensation, even though the President-in-Office of the Council, Mr Barnier, has agreed to our participation. This is a kind offer, but remains merely a pious wish because things are as they are. This is also apparent in the draft documents from the Commission. The first draft that Mr Goepel edited as rapporteur - he gave us the figures a few minutes ago - provided for a major degression: 10, 25, 45. We in Parliament digested these figures and added the labour costs subject to special insurance contributions. This would have involved a redistribution that would have set an example for 2013.
Our fear now is that in 2013 we will face a linear decrease. In relation to the figures currently being mentioned by the Commission it must be said that the mountain has given birth to a mouse. This proposal is lukewarm at best and has nothing to do with the diagnosis you correctly offered and with which I agree. Earlier, you reiterated the key points: water, climate, genetic diversity, renewable energies and dairy production. All of these areas must be considered, but the action you propose is quite ridiculous.
Let me deal briefly with the dairy sector. You will be aware of the situation in relation to the dairy industry. A milk surplus exists and prices have fallen to catastrophic levels. Your proposal is to speed things up and to increase production opportunities. However, a market economy means producing in line with demand. What you propose would be a bit like the automobile industry reducing or abolishing the Christmas break and organising an extra shift to increase the stockpile of cars. This approach is misguided and I support what Mr Goepel said earlier, namely that it would make sense not to regulate dairy production now in the context of the health check, but rather when we finally have the market analyses which have been promised for so long, but which have still not materialised, and that we should then come to a reasonable conclusion in the dairy sector that will suit the market and the requirements of farmers.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I believe that today's debate and the vote that will follow represent an important stage for Community policy on agriculture.
I believe that there is a need, because of what has happened in recent years, and chiefly in the last two years, for an even stronger common agricultural policy (CAP) in Europe. Instead, through this lengthy work and the work that Mr Capoulas Santos has carried out, we have tackled some issues, but we have done so within an old system. The issues that have become central over these last two years are, for Europe, the following two issues, which I would like to stress. We started with the health check on the CAP, carried out in 2003.
Some data should give us pause to reflect whether we are on the right road in our work, even though excellent work has been done over this year and a half. We are losing a huge number of jobs in employment, approximately - from Eurostat data up until 2005, so we do not know what has happened in 2007 and 2008 - two million employees, whom we have lost in this stable, seasonal and familiar employment sector. The number of holdings that we lost between 2003 and 2005 - again according to Eurostat data - is 611 000. At a time like this, of economic crisis, it happens that the Member States intervene strongly with the banks and industry, but in no country is a debate going on about the state of agriculture, because everything is expected to be achieved by Community policy and the CAP.
Through the action we are taking, I believe that we are going against the real needs of farmers and the action that they in fact require: namely, to help these businesses to emerge from a situation of subordination to processing and marketing, because the other fact - and I am just finishing - is that the agricultural companies have lost income share over the last two or three years, to the benefit of the transformation of the marketing industry.
These were the issues that we ought to have tackled, and on this point the assessment is very negative with regard to what we will be voting on in the Chamber the day after tomorrow.
Madam President, financial discrimination against family farms and against new Member States are two basic mechanisms of the common agricultural policy which weaken the EU and conflict with its principal aims. The proposed changes do not do away with those mechanisms. How can we reform European agriculture fairly if we ignore 95% of all farms? These 95% are family farms, no larger than 50 ha. However, they receive only the leftovers of the EU's agricultural subsidy pot. The richest farmers, of whom there are only 1%, receive over EUR 9 billion, in other words, more than 90% of all farms. This policy hits at family farms, which are the backbone of European agriculture. The outcome of the current and proposed agricultural policy will be continued depopulation of the countryside, environmental degradation and loss of food security for regions, states and the EU as a whole.
- (SK) The Commission proposals for monitoring the health of the common agricultural policy (CAP) were formulated under conditions quite different from those under which we find ourselves today. Today we must pay greater attention especially to steadying the increasing volatility of agricultural markets, accelerating the process of alignment with world prices, emphasising the irreplaceable role of agriculture in society, strengthening the systems of the CAP and above all making better use of the potential of the discriminated agriculture of new Member States.
The amendments tabled by the Committee on Agriculture and Rural Development have unfortunately provided only a partial correction to the Commission's inadequate response to the acute needs we face today. For example, the Commission has pushed through the implementation of progressive modulation in an attempt to demonstrate to EU citizens its ability to eliminate high farming support levels.
This is contrary to the increasing need for higher intensity of production factors concentration. However, it is totally absurd not to be willing to accept proposals to treat farms not as the property of landlords, but as rational and viable federations of small landowners who would not be able to compete with each other. Hence each individual shareholder has to be accepted as one farmer.
I therefore call on Mr Barnier, President-in-Office of the Council, to make some room in Council debates for a proposed solution to this problem.
Madam President, let me begin by offering my thanks to Commissioner Mariann Fischer Boel; Mr Barnier, President-in-Office of the Council; Mr Capoulas Santos, rapporteur; and also Lutz Goepel, for the cooperation we have had, as well as all members of the committee for their hard work, because we are 27 Member States and, whilst we do not quite have 27 positions on this report, we do still have quite a number, and we came together in committee to reach what I consider is a sensible compromise. Let me also thank the Commissioner for her cooperation and help and in particular Michel Barnier, because we have had enhanced cooperation, if not codecision.
We have to move forward now and adopt a report and reach a compromise and a position in order that farmers in Europe know exactly where they are going.
There is a need for the production of food - we saw that clearly last year - and we need to free up farmers from bureaucracy; we need simplification. We also need farmers to make business decisions for themselves. So we have to move forward. Yes, we need some crisis management, but we must not return to the days of having intervention - the balance must be right.
Many of us fly around Europe and when we land we like a soft landing, and milk quotas also need a soft landing. We do need to free up the market. The Commissioner said that last year there was a demand for dairy products, this year not so much - but next year there could be a greater demand again and we need the flexibility to meet it.
Agriculture and the rural environment are one and the same and we have to move to make sure that we deal with climate change and the management of water, that we look at biofuels and biogas and that we really put Europe in a good position. We must not go backwards, because we are in a good position when it comes to the WTO. Let us go forward and actually reform the agricultural policy.
Madam President, I would first of all like to add my thanks to our rapporteur for all his hard work on this delicate subject.
However, despite his great efforts, I am afraid that I and my national delegation cannot support this report. I believe that the CAP is in need of radical reform. It needs to move away from the old direct subsidy route to a system that is market orientated and that values rural sustainability and the environment, and recognises efficient farming instead of propping up inefficient farming. Whilst this report in itself is not a major reform document, it does set the tone for future reforms beyond 2013. That is why I am disappointed in the outcome of the vote in the Agriculture Committee, which yet again - it appears to me - has resulted in that committee turning its back on a fundamental reform of this discredited system.
In particular, I highlight compulsory modulation. I cannot support a position that will see less money going to rural development and furthermore removes the need for Member States to cofinance new modulation money. I also cannot support the Committee view that we should also step back from full decoupling, but I reserve my biggest fear for the Commission. Your position, Commissioner, on compulsory modulation is right. Your position on decoupling is right. For once, we have a Commission that seriously wants to reform the CAP, but faces a Parliament that always fails to deliver on this issue and believes that the challenges we face could be solved by sticking to the old discredited system. Hang tough, Commissioner, you are right and, sadly, I suspect this Chamber will be wrong.
(NL) Madam President, as you are aware, I am less than enthusiastic about all the health check proposals. If I was a farmer, and I had calculated in 2005 what to expect up until 2013, then I could expect - if you will bear with me - an 8% cut due to modulation, a 10% cut due to the national reserve and potentially a 9% cut due to capping high bonuses, so a total cut of 27%. How can an average farmer in future rely on a European government that delivers on its promise? Mrs Buitenweg said the 27% was inconsequential, but I think it is a fair chunk out of what was promised. I am also opposed to this modulation, therefore, and I would prefer the capping of these total bonuses to be much more limited.
As for this national reserve, I think we should seize the one opportunity that we have, namely we should develop an insurance scheme that provides cover against animal and plant diseases as soon as possible across the whole of Europe. Sooner or later, as a result of people travelling so much, Europe will face another contagious animal disease, and our budgets are not prepared for this. If this were to happen again, I would not know where the Commission would get the money from. This is where an insurance scheme would come in.
With regard to milk quotas, we can only note that an increasing number of markets are developing internationally. It is not a good thing for Europe, I think, if we were to say to the Americans or the Brazilians, for example, that that market would be theirs if they wanted it. We should take part in it too, which is why a soft landing of the milk quotas is necessary.
We could take three measures: reduce the superlevy, gradually increase the quotas and settlement, every year, of what has not reached full milking capacity among the farmers that have milked to full capacity and have even exceeded capacity.
(LT) First of all, I would like to thank all those who worked so hard on what are complicated, important and, in my opinion, the most important law-making projects of the year, especially rapporteur Mr Capoulas Santos. I do not have much time, so I can only touch on the most important questions which concern farmers in my country.
First of all, there is the equalisation of direct payments after 13 years. This is very important and if we are talking about solidarity, honest competition and the common market, then we must behave accordingly. We must ensure that support is allocated correctly.
The second very important thing is the necessity to abolish the restrictions on land area according to the condition of 30 June 2003. If we are talking about food shortages, world famine and finally biofuels, then let us allow farmers to exploit the opportunities of existing resources.
Most importantly, we must protect the funding of the European Union's common agricultural policy and not allow the fragmentation of the agricultural budget to the benefit of all sorts of dubious ideas.
Madam President, I congratulate and thank all colleagues in bringing us to a successful conclusion today. But I would echo colleagues' disappointment that we could have gone a bit further and been a bit more ambitious, but let us remember that the health check was only ever about a health check: the fundamental reform will come later and that is what we need to focus on today.
As we look towards 2013 there is certainly a lot to do, because we have a common agricultural policy that, like any good compromise, leaves nobody particularly happy. So I pick up on Neil Parish's comments, and Mr Pieper's also, that we need to look towards the future about what the common agricultural policy is designed to achieve. We need to bring the reform of the Structural Funds particularly into this discussion, because the CAP as it stands is overcomplicated, convoluted and difficult to get public support for, whereas the Structural Funds would be a much cheaper, more effective way to deliver public environmental goods. We need to remember that the CAP is about the provision of direct support to producers of quality local food. If we remember that, we will not go far wrong. That is the big prize and today is a step on the road towards that.
(PT) It is with some concern that we are participating in this debate on further modifications to the common agricultural policy (CAP) as, in essence, these aim to ensure greater liberalisation and subordination to the international markets, without taking into account that agriculture is a strategic sector and that food security and sovereignty are fundamental in guaranteeing quality food for the population of our countries.
Likewise, the lack of social sensitivity with which this whole reform is being pursued, without taking into account the current serious unemployment situation, is unacceptable. This is threatening to destroy what remains of family-based agriculture, with the reduction in support for small farmers, the announcement of the end of the milk quota system, the renationalisation of the CAP and the continued injustices in the allocation of support being particularly serious.
We therefore insist on the proposals that we have tabled to guarantee support for producing farmers, to combat instability in productive sectors due to price variations and to prevent the decline in the rural world and the desertification of many regions.
(EL) Madam President, firstly we have a debt of gratitude to our colleague Mr Luis Manuel Capoulas Santos and to everyone else involved in producing this praiseworthy report.
The Greek rural areas in which people working with tobacco live are the poorest in Greece; I fear that they are also the poorest in Europe in absolute terms. The people who live there have no work other than tobacco and they are asking for nothing more than for the tobacco scheme to be extended to at least 2013. They are also asking, if at all possible, for the injustice of 2004 to be restored and for the 50% tobacco subsidy to continue under the first pillar, but only from 2010, in order to support their income. This demand is a humanitarian rather than a technical demand.
Madam President, in the time available I will focus on the milk sector because - as the Commissioner knows from our meeting last week - it is in trouble in my constituency in light of the plunge in the price. That fall in price strengthens me in my view that abolishing milk quotas is premature and imprudent and will do nothing to stabilise the market.
Likewise, reducing the range of available market-management measures seems to me unnecessary and foolish in light of the instability now affecting the market. We need meaningful market-management opportunities if a bottom is to be put, and to be kept, in this market. Without this, we are headed for anything but a soft landing for milk.
I regret, therefore, that at a time when some Member States are showing flexibility - with France diverting underspend to the sheep sector and Germany talking about a milk fund - the Commission wishes to bind itself by reducing its scope for action by needlessly abrogating market-management measures.
. - (DE) Mr President, Commissioner, Mr President-in-Office of the Council, first let me thank the rapporteur for the legislative proposal and the rapporteur for the own-initiative report. The 2003 and 2004 reforms were important stages in the reformation of the common agricultural policy (CAP). The thorough examination of the CAP is not a fundamental reform in itself, but rather another important step in securing a modern, multifunctional and competitive common agricultural policy. Nothing has changed in relation to priorities. The first concern is food production, followed by fodder and then the supply of energy.
The significance of milk production, particularly in mountainous areas where grassland farming is often the only option, has already been discussed. In this case we are preserving jobs, not just the environment, something equally important in my opinion. I believe that preparing for the soft landing following 2015 is an important issue. At present I oppose a general increase in the milk quota. I believe that we should be cautious at a time when we have this high milk surplus. Anyone who points to food prices as a reason for increasing quotas fails to recognise that a dairy farmer receives less than 30% of the sale price, while the sale price in the supermarkets - even in my own Member State - is currently the same as it was 25 years ago.
It is important that the second pillar should be stabilised without eroding the first. We welcome the re-evaluation of Article 68 thanks to the Member States' autonomy of decision. I am also pleased that an agreement has been reached on the milk fund, including in relation to production in mountain areas and disadvantaged regions.
Finally, may I say that I hope very much that the Council and Commission will reach a compromise in the coming days. I am certain that the common agricultural policy will be developed to ensure that we also have multifunctional, sustainable agricultural production in all regions of the EU in the future.
(ES) Mr President, Commissioner, we agree with the aims of this 'health check', but not all the proposed measures.
The threats posed by new climate, financial, health and other risks indicate that the common agricultural policy, far from being obsolete, is needed to play a fundamental role in global food security and the preservation of our rural communities.
We naively believed, at the time of the 1992 MacSharry reform, that food self-sufficiency was definitely assured and that the market would put everyone firmly in their place. However, we have realised that the increasingly globalised market is not responding to the dream of constant agricultural production with safe food at reasonable prices throughout Europe.
The increase in the price of raw materials - now falling again - was a salutary lesson for us, accompanied as it was by the increase in feed and fertiliser production costs, and has dragged a number of sectors, such as the sheep and beef sectors, into deep crisis.
Commissioner, this 'seesaw' effect seems likely to continue. I want to particularly mention the sheep and milk sectors. The sheep sector is in decline. It needs Community support, as called for by Parliament last June, and Article 68 will not be enough.
As for the milk sector, the soft landing requires a transitional period so that the sector can adjust and adapt without the rigidity currently being caused by the scarcity of quotas. In addition, Commissioner, the situation is not similar or the same in all Member States.
(IT) Mr President, ladies and gentlemen, I should like to thank the rapporteur for the excellent, positive and intelligent work he has accomplished. The subject of the state of health of the common agricultural policy (CAP) is actually a very important one, because it aims to improve the competitiveness of the European farming industry.
I feel it is appropriate to emphasise just two issues: the increase in milk quotas, providing for greater growth for countries in deficit and for those countries where the national quota is being exceeded, and the extension until 2012 of coupled support for tobacco cultivation.
In relation to the latter, despite the strong resistance to reviewing the 2004 agreement, given that a large group of countries considers it morally unacceptable to subsidise tobacco because of its effects on public health, I would like to point out that production of raw tobacco in Europe accounts for no more than 4% of world production and that the European Union is the leading world importer of raw tobacco from non-EU countries, to cover over 70% of its own requirements.
Therefore, I believe that we have a duty to find a fair solution to avoid further repercussions in terms of the economy and employment, to avoid causing a wholesale abandonment of tobacco-growing.
(PL) Mr President, one of the most important tasks which has faced and continues to face the common agricultural policy is to ensure the agricultural self-sufficiency of the individual European Union states. Reading the conclusions of the review, I see that the changes it proposes include most of the mechanisms intended to improve the situation with production in individual markets. This is a good thing. Nevertheless, I am concerned at the lack of agreement on an overall change in the approach to aligning subsidies for all states of the EU at the same level, which would promote healthy competition within the Community and outside it.
Actually, the review has confirmed the fact that protectionist attitudes towards national agricultures by the so-called old EU Member States in relation to those of the newly acceded States still persist in the European Union. The fact that I am yet another speaker making this point indicates the seriousness of the problem and the Commission's continued disregard of it. It is very important that Parliament has also noted the unfairness of the initial allocation of milk quotas. It is a good thing that, however timidly, we are now attempting to deal with this problem.
- (FR) Mr President, Commissioner, Mr Barnier, European Development Days have been held over the last three days, during which frequent reference was made to the food crisis that is seriously affecting the poorest countries. All the speeches emphasised the prevailing need for developing countries to develop their own agriculture by making optimal use of their land and natural resources.
Incidentally, the lyrical musings of those who, yesterday and again today, called for a reduction in state intervention and public spending, all-out liberalisation, privatisation and the relegation of agriculture to an almost prehistoric activity, this U-turn, therefore, in favour of huge public investment in agricultural production and food sovereignty, all seemed simultaneously laughable and scandalous.
The future of agriculture in developing countries is directly linked to our debate today. Unfortunately I do not feel that this common agricultural policy (CAP) health check, which was begun before the food riots and the disastrous disruption of the markets reached their peak, takes account of the situation of the farming community in the South or draws the full conclusions from the serious crises that we now face in ecological, social, economic and financial terms.
I am therefore very sorry that the robust relationship between northern and southern agriculture receives so little attention, both in the Commission's proposals and in Parliament's report, and the jeopardising of the EUR 1 billion pledged shows that there is still a long way to go.
(PL) Mr President, Polish farmers and farmers from Central and Eastern Europe joining the European Union have been treated as second-class citizens, and this applies, inter alia, to subsidies and milk quotas. We are now seeing a growing tendency to retain this discrimination and unequal treatment beyond 2013. Please bear in mind that a large proportion of farms in the eastern part of the EU are family farms. Those are the families affected by decisions made in Brussels and Strasbourg. Those are the farmers who voted to join the EU, having been promised equal treatment from 2013. Should we now tell them that they have been deceived?
I appeal to fellow Members to ensure that our common agricultural policy is not common only in name. Expressions of noble sentiments accompany actions which could harm Polish and European agriculture, and we cannot agree to that.
Farmers from the Solidarity Trade Union are protesting in Brussels today. They want to draw the attention of EU authorities to the difficult situation of milk and cereal producers. I support them and think that the protests in Brussels are the best proof that all is not well with agriculture. There must finally be an end to the unequal treatment of old and new Member States.
(ES) Mr President, the vast majority of farmers and stockbreeders are waiting on the decisions and agreements that the Agriculture and Fisheries Council will adopt between today and Thursday on this common agricultural policy (CAP) health check. They are waiting because this is not a simple review, but will lead to profound changes, such as the disappearance of many holdings, if the cuts in direct aid proposed by the European Commission go ahead.
Modulation is the central point of this parliamentary report and could be one of the few elements in Parliament's opinion with some impact on the negotiations being conducted by the EU's Agriculture Ministers.
For years we have been opposing any increase in what we euphemistically call 'modulation' because, if the rural development policy lacks sufficient funds, this is not due to a lack of resources within the CAP budget, but rather due to the total lack of political will to provide an adequate Community budget for this essential pillar.
Do we want to liberalise the markets? Of course we do, but subject to the same requirements and conditions for all producers, both inside and outside the Union.
At the moment, the European Union is playing with the future of many farmers and stockbreeders. In particular, I must mention fragile sectors such as the sheep, beef and tobacco sectors, the survival of which in many producing areas will depend on this health check.
Some producers, such as sheep producers, are not asking for aid. They simply want to be allowed to withdraw from the market with dignity, because they have done their sums and the only way to survive is to reduce the volumes produced. The abandonment of production is therefore the only way out that we have left for many producers whose place will undoubtedly be taken by imports from third countries, because consumers will not stop consuming and the world will not stop rapidly increasing the number of consumers.
Parliament should give a cautious opinion which the Council must heed. I must thank the Chairman of the Committee on Agriculture and Rural Development, Mr Parish, for the steps he has taken to ensure that Parliament is heard and not ignored as the Council and the Commission have so blatantly done to date.
- (FR) Mr Barnier, Mrs Fischer Boel, I hope that Mr Capoulas Santos's excellent report can form a sound basis for a compromise within the Council during the French Presidency and I hope that the European Parliament and the Council will both tame the Commission.
Which means, as I have already quoted from Saint-Exupéry, that the Little Prince tamed the fox. I hope that we will succeed in doing so tomorrow. Totally scrapping the intervention mechanism is highly dangerous for Europe and for European food safety.
Punishing large-scale farmers will be extremely damaging to European competitiveness, and in the case of livestock farming, it is important to help farmers who have no land.
- (FR) Mr President, at the beginning of the 2000s we set the financial framework of the common agricultural policy (CAP) until 2013. Farmers have made investments based on those figures. Now, will we decide, half-way through the campaign, to reduce the payments that they are entitled to expect? This is unfair.
I am against modulation as recommended by the European Commission or the Capoulas Santos report. The CAP is intended to support and give structure to agriculture. By way of example, we are seeing a general slump in livestock farming in favour of imports of sheep from third countries. Livestock farmers need a CAP that supports them. Ewe premiums are required, then, as well as environmental bonuses for keeping pastures and national reserves to deal with the ravages caused by outbreaks of disease, particularly bluetongue disease.
Minister, Commissioner, ladies and gentlemen, farmers are counting on us!
Mr President, I am sure the Commissioner and the President-in-Office of the Council would expect me to call for the implementation of the key recommendations of the sheep report, which was passed overwhelmingly here in this Parliament.
On modulation, I would be against the figure of 13% by 2012, and I believe that it should not be compulsory and that each Member State should have the flexibility to decide. On milk quotas, I would like to see an increase of 2%, rather than the 1% proposed, and countries that have the capacity to produce milk should be allowed to do so, leading to a soft landing in 2015.
But, most important of all, at the last CAP reform we were promised simplification and, if there is something that drives farmers crazy, it is bureaucracy and red tape. There are now more officials representing the Commission, Member State departments of agriculture and local authorities policing farmers than there are police on the streets fighting crime. This is ridiculous: farmers should be allowed to get on and farm and produce the necessary food that is required for an ever-increasing population.
Let me say from a personal point of view that, in my country, there will be no Lisbon II unless this matter is addressed.
- (FR) Mr President, the report that we will vote on tomorrow represents the conclusion of a year's work and negotiations dedicated to the future of the common agricultural policy and of our farmers. It was actually on 20 November last year that Mrs Fischer Boel came to give us her proposals regarding the health check.
Now, following the Lutz Goepel progress report, we have the Capoulas Santos report on the Commission proposal. Both our colleagues should be congratulated for their excellent work. The European Parliament's Committee on Agriculture and Rural Development has managed to stand firm in the face of the Commission's initial proposals, which we felt were far too liberal.
I shall remain vigilant with regard to the milk sector and particularly the measures preceding the scrapping of quotas. I am thinking, in particular, of mountain-based milk producers, who must not be the poor cousins of this reform, and we will need to ensure that they are not left out since they will need to be supported more than the others.
I do not wish to play the role of doomsayer for them, but how can we imagine the French dairy industry consolidated into a single region? I therefore welcome wholeheartedly the proposal to set up a 'Milk fund' and the proposal to evaluate, from 2010, the raising of milk quotas in accordance with market trends.
Calculation, by the Committee on Agriculture, of progressive modulation is, in my view, fair and would enable us to enhance regional development and rurality, and to preserve biodiversity in a sustainable manner.
I also welcome the clarification of cross-compliance, the implementation of which was, up to now, a real headache for farmers.
I also hope that we keep the 'Tobacco fund', which allows us to keep our small farms in Europe as well as significant employment in a region where nothing else can be farmed and which allows us to avoid imported products.
Finally, Mr Barnier, we have very much appreciated your involvement throughout these negotiations. You have managed to show a great deal of patience and determination and you have not rushed things, far from it. It was a real pleasure to work with you. Your work with us has been invaluable. I know that we will be able to count on you.
(NL) Mr President, in the sixties, Sicco Mansholt, a prominent member of my party in the Netherlands, created European agricultural policy, and we are proud of this. His vision was to ensure that there was enough safe food for all Europeans and decent incomes for farmers. These are ideals that I am upholding here again with all my heart. Much has changed in the last 50 years though. There is a rapidly growing world population, climate change, globalisation, unfair trade and speculation regarding food prices, with the recent food crisis being a case in point.
The discussion about the health check is mainly about resources, instruments and clever exemptions. I regret the fact that, in the run-up to 2013, the bigger picture is fading into the background. It is time for an intelligent update of our agricultural policy in which we hold onto Mansholt's ideals, but throw out the obsolete bits, such as export subsidies and product subsidies, for example. It is high time for fair trade and for more attention to sustainability, health and innovative solutions for the challenges we are actually facing. We owe this to the rest of the world, our future generations and the European taxpayers.
(FI) Mr President, the goals of agricultural policy under the Treaty are to develop agriculture, safeguard the income levels of farmers and reasonable consumer prices, stabilise the markets and guarantee supply.
The health check for agriculture, apart from anything else, conflicts with the first goal, and for that reason it would actually mean changing the Treaty. Aid for farmers would be cut, thus breaking the promises made earlier. Consumer prices could rise. A restriction on intervention purchases and the elimination of milk quotas would increase market fluctuations. Last year we spent more than EUR 500 million on milk export subsidies. Decoupling aid from production would decrease production, whilst its acceptability would grow more uncertain.
The health check lacks solidarity, more than anything. The Commission's proposal in no way reflects the principle whereby people must also be able to engage in sustainable agriculture in those areas which are worst off in terms of natural conditions, even if the European Council has confirmed that three times. The family farm is too weak a negotiating party when up against multinational food giants and global market forces. That is why we need an agricultural policy.
(IT) Mr President, Commissioner, ladies and gentlemen, our primary aim is to ensure that Europe has a common agricultural policy after 2013. We believe that this is a fundamental point, not only in order to protect the agricultural sector and the socio-economic fabric in our Member States, but also because at the dawn of the third millennium it is more strategically vital than ever to guarantee Europe's food security.
Commissioner, we would like to stress the fact that we need to continue to implement policies of support for each individual common organisation of agricultural markets (CMOs), where necessary, and specifically we believe that:
a) In the tobacco sector the decoupling of aid must provide for the option to maintain partially coupled aid up until 2013, in order to avoid the total abandonment of production, because that would jeopardise entire sectors, creating unemployment and also various economic and environmental problems in particularly disadvantaged areas. I would like to remind the Commissioner and the President that the European Parliament has already expressed its support, by a large majority, on this issue.
b) In the milk sector, in order to rebalance the market in the short term and to make it possible to exit with a soft landing from the quota system in the long term, it would be advisable to increase quotas by 2% in every marketing year during the 2009-2010 and 2014-2015 periods.
(IT) Mr President, ladies and gentlemen, I would also like to congratulate the rapporteur, Mr Capoulas Santos, and Mr Goepel, on the excellent work they have produced.
We are debating a common agricultural policy (CAP) that was born in the late 1990s and which itself gave birth in 2003, in a globalised world, in which there was a surplus of production, in which we sang the praises of the excessive assistance given to agriculture. We came up with decoupling, modulation, conditionality and an excessive amount of red tape in the system for granting assistance, and within a few years we achieved a development that had been imagined, as Mr Barnier said. This development that we had imagined turned out thus: we entered into production deficit, we had a supply problem, particularly for grains, we went into deficit in Europe in meat production and we are seeing an inconceivable number of jobs being lost.
I therefore believe that the approach that the Commission adopted in modifying the 2003 position should end in the next few days together with the French Presidency, and that we should review the position adopted on these issues, and on modulation, which seems excessive. In removing resources from producers and then transferring them to the second pillar, we are taking resources from those who are investing and producing daily in agriculture, from those whom we are asking to respect the land and the health of food products, whom we are asking for safety at work, whom we are asking for animal welfare, whom we are asking for high nutritional value and safety in our food, we are taking away their support in an increasingly competitive and globalised world.
We therefore need to think again, particularly in relation to milk quotas, in countries such as Italy which have for 20 years already been suffering this tragedy of a deficiency of production, despite having significant potential. Coupled aid ought to be maintained: I endorse what my fellow Members said in this regard on tobacco, because there are 500 000 families in Europe living off that sector and removing coupled aid would undoubtedly reduce them to poverty without contributing, if that is the issue, to a reduction in the number of smokers.
(IT) Mr President, Commissioner, ladies and gentlemen, I am very happy to see the evidence of a very positive codecision process in agriculture, which been possible through the enhanced cooperation between the Council, the Commission and the European Parliament. This is a good omen and I am sure that you will permit me to congratulate Mr Capoulas Santos on his balanced report on modulation, on young farmers and on security in the workplace, as well as in relation to the new challenges.
We are going through a difficult transition: we know about the soft landing and decoupling, and other innovative measures. As we go through this transition we must protect farmers who will be faced with the removal of milk quotas, as well as disadvantaged areas such as those in the tobacco sector, and we should take the opportunity of this shift to embark upon a serious rethink post-2013 to update the aims and new missions of the common agricultural policy (CAP) and to launch a debate on a way to overcome the dichotomy between the first and second pillars.
Mr President, my thanks to the Council, Commission and rapporteur for all the hard work that has gone into this. The only thing 'simple' about the common agricultural policy, which has been ignored in this debate, is that the budget is fixed and declining, and yet the demands we are making on this policy are expanding, including climate change, biodiversity and water management. Intelligent water management is a very good idea, and local authorities need to fix leaks. How intelligent is that!
Let me move on to milk. What is wrong with providing for a 2% increase in quota and trusting farmers who can produce for the market-place to do that? This is not compulsory. Let the farmers decide. On sheep, the Aylward report has raised huge expectations which we in this Parliament support. They cannot be let down when the Council comes to its final decisions.
On modulation and Article 68, we are talking about recycling funds from agriculture to these new challenges. It cannot be done and if it is done it can only be done with fewer rules, rather than more rules, which tends to be the case.
The biggest threat to the CAP and to European farmers is in the budget review, the legacy of Tony Blair to this institution, where financing of agriculture is under threat. In reply to the Lisbon Treaty comment from my colleague Liam Aylward, may I say that, yes, inspections did cause a problem. I would suggest that farmers in Ireland will now be more supportive of the Lisbon Treaty because they fear that Member States will have more control over agriculture policy and they know the dangers of that from our budget for 2009 when the Irish Government slashed support for agriculture: they trust Europe more than their Member State. We must remember that.
The biggest problem for farmers across Europe is income volatility and price volatility. We need market support measures. They have got to be more flexible and more intelligent and used when we need them, otherwise we abandon family farming and we will destroy what we have created in Europe, which is a supply of good-quality, safe food. I wish you luck in your deliberations.
(PL) Mr President, Commissioner, may I extend my special thanks to the rapporteur, Luis Manuel Capoulas Santos, for the huge amount of work he has completed during the last few months, and for his great ability to find a compromise solution.
The common agricultural policy must retain its Community character by ensuring that the whole of the enlarged European Union can compete on equal terms. Necessary conditions for the achievement of this objective include striving for uniform subsidy rates throughout the European Union. I believe that this will happen in 2013, and that no one will want to think of ways of postponing it further.
As time is short, I will limit myself to one matter only. New Member States will increasingly be included in environmental protection, food safety and animal welfare requirements. Compliance with those requirements involves huge expenditure, to be incurred within a short period of time, and for those States it will mean significantly reduced profitability of agricultural production. For this reason, synchronising full introduction of those principles must be delayed until all payments and subsidies have been equalised.
(EL) Mr President, Commissioner, I should like to congratulate Mr Capoulas Santos on his very fine report and I should also like to thank the coordinator and shadow rapporteur, Mr Goepel.
I shall comment briefly on three points: first and foremost, as far as we are concerned, the existing tobacco aid scheme should be maintained until 2013 and 50% of financing should be kept under the first pillar and not transferred to the second pillar. I think this is both unfair and unjust. Why do I think this? Because you only want to apply it to tobacco. Secondly, I think this will be catastrophic for over half a million families, especially in my country, where most are poor, small-scale tobacco farmers who will abandon their farms and move to the large towns, which is extremely dangerous for the environment and the countryside.
I should like to clarify something here. We are all against smoking, but we must not confuse two things: for as long as people in Europe smoke cigarettes and the European industry needs tobacco, it makes more sense for us to produce it than to import it.
Secondly, it also makes sense to maintain the existing special entitlements scheme, especially for special fodder rights.
Thirdly, I am against the minimum thresholds for granting direct aid proposed by the Commission, whereby the Commission says that anyone receiving less than EUR 250 a year or cultivating less than one hectare a year should not be financed. For goodness sake, the European Union wants to support both large and small producers. We need them all, but most of all we need small-scale farmers. This being so, I call for this to be revised and for aid to be granted to farmers, however small their farms may be.
(EL) Mr President, firstly I should like to congratulate Mr Capoulas Santos on his report. Mr Barnier, Mrs Fischer Boel, regardless of the schools of thought, which illustrate that each of you has a different approach to the common agricultural policy and its role in the development of the European Union, we have achieved the unachievable; in other words, you are generating a lack of trust and disappointment among both small-scale and large-scale producers. In other words, with the across-the-board cut, with the proposals for further cuts in the value of entitlements in a period in which the cost of production has risen, we have disappointed both large-scale dairy farms and small-scale producers in small and mountainous areas.
A proposal for tobacco in which the Commission is proposing a scandalous 50% reduction without any justification on the basis of the Treaty or even of the horizontal policies of the common agricultural policy does not inspire trust. Another distinction is the exemption of small farms of 10 hectares, which for Greece in particular means that the island areas will be excluded.
Commissioner, I am aware of your communication policy and I have the greatest respect for you. You speak of a soft landing. Be careful which airport we are going to land at. There is also an airport in Guantanamo.
(NL) Mr President, we have already heard a great deal during this morning's long debate. Fortunately, I managed to give the Commissioner a portion of school fruit before we started, so hopefully with that snack, we will be able to carry on discussing this important topic for a while longer.
I should like to turn my attention away from school fruit, though, to the subject of milk. Quite apart from the discussion about all kinds of technical instruments, it is, to my mind, impossible to explain to the European citizen that we have paid EUR 340 million in superlevy, while we all remain nearly 1% under the European quota. This lack of logic will in any event need to be addressed in the Council.
Moreover, as I have stated before, the Commission proposal of an annual quota increase by 1% is very 'skimmed', in my view, and this could easily be increased to 'semi-skimmed' in the Council of Ministers later. After all, with 1%, we are leaving opportunities unused within the EU and the world market. The argument I have heard before in this debate, namely that our quota system would automatically give us a good price, is far too short-sighted. This is also clearly evident from the price development since 1984. Needless to say, mega stores like they have in the United States are unthinkable in our region. We will need to put safety nets in place for very lean years and for unforeseen circumstances, such as animal diseases.
Also, and I think this is just as important, I would urge the Commission to look at how the returns are divided across the food production chain. While supermarkets currently work with economic margins of some 20% and the distribution trade with margins of nearly 10%, many primary producers - the farmers - without whom none of the food would be there - are working with negative returns at the moment.
Back to the main topic, though. As I said, we are talking about our daily bread here. Food security should therefore be paramount in this debate, but mainly also in the debate on agricultural policy after 2013, because I think the last thing we need is to have to establish in due course that we have become just as dependent on far away countries for our daily bread as we are for energy.
- (FR) Mr President, Commissioner, Mr Barnier, ladies and gentlemen, I am extremely grateful to our colleague, Mr Capoulas Santos, for this tremendous work he has done, and in good humour, it has to be said.
The task of the common agricultural policy (CAP) has always been to guarantee the supply of food for everyone. This aim is even more justifiable today, since the crisis we are experiencing leaves both consumers and farmers vulnerable. It is essential to guarantee consumers access to food products, but also to guarantee farmers a decent income. We must therefore encourage and help young farmers to establish themselves and to develop their activities since it is they who will help to feed the planet in the future.
I should like to emphasise the difficulties encountered in the sheep and goat sectors, with regard to which Mr Capoulas Santos has been very sensitive. It is vital to give them support not only in terms of meat, but also in terms of milk, a sector I am very familiar with in Sardinia.
- (FR) Mr President, thank you for the work done, and for the conclusions and guidelines that have come out of the common agricultural policy (CAP) health check and Mr Capoulas Santos's report.
Agriculture is, indeed, an economic sector that cannot respond to market signals alone. Agricultural activity certainly affects food self-sufficiency but also, as we see too often, regions and employment.
Scrapping market instruments would be a serious blow to our agriculture. Decoupling, for example, presents real problems for certain areas of livestock farming, namely suckler cows and sheep, and I am very pleased to have heard Mrs Fischer Boel speak just now on this issue.
What is more, it is clear that strictly adhering to historic references would pose a major obstacle to any possible reform. I still believe, however, that the issue of the second pillar of the CAP is an essential one since rural territories need to rely on agricultural activity in order to develop employment in rural areas. We must, therefore, think about this issue of the second pillar without, of course, cutting off the first.
(ES) Mr President, firstly, I should also like to congratulate the rapporteur, Mr Capoulas Santos, on his magnificent work. I believe he has achieved balance and moderation in his report.
At this stage in the debate, I feel it is vital to send a message of stability to our farmers. More than ever European farmers need stability and solutions. They need long enough transitional periods as well as the continuation of specific measures for struggling sectors.
Commissioner, the same solutions cannot be used for all sectors. You must remember that we have sectors that are experiencing real difficulties. The common agricultural policy must not be the problem, but rather the solution, and for that we need a strong first pillar.
We believe and trust in rural development, but we do not believe that the modulation proposed by the Commission is the answer. Rural development should not be strengthened to the detriment of the first pillar. We agree that the Single Payment Scheme must be simplified by revising the market instruments. However, this does not mean dismantling them.
If we get this right, we will be laying the foundations for a common agricultural policy continuing well beyond 2013. If we get it wrong, we will put many European farmers out of business.
(IT) Mr President, ladies and gentlemen, I welcome the great efforts made by Mr Capoulas Santos, our rapporteur, to ensure that the common agricultural policy (CAP) stays closer to farmers and European citizens, rather than the needs of the market, and to reconcile the various concerns that arise when there are so many challenges in play.
It is therefore vital for the 27 Member States to take a joint approach to the sector, but it is important to maintain the market support and management instruments for key products. I am thinking, for example, of the dairy sector or aid for tobacco, the elimination of which would certainly not help to cut the numbers of smokers, but instead would lead to the abandonment of an important European product and the social fabric which is linked to it.
Such instruments must, however, always take into account the extreme variety of agricultural circumstances in Europe. The system of milk quotas currently in force, for example, is a response to criteria that are now obsolete. The 1% increase proposed in the compromise is not enough to meet the domestic demand of the majority of Member States. We therefore need a more flexible system that gives every individual Member State the option to respond to its own needs, and this would also promote European competitiveness in the sector on the international market.
Mr President, I strongly agree with Minister Barnier when he talks about food sovereignty and its importance, and with Commissioner Fischer Boel when she talks about the importance of climate change on the agriculture agenda today. Can we please marry these two concepts?
It is expected that the growing worldwide demand for dairy products - which will be up to a 35% increase by 2020 - will lead to some intensification of Irish dairy production, making it most likely that our suckler herd will be affected if a reduction in our cattle numbers has to be considered to meet EU climate change targets under the effort-sharing proposal. Ireland's food production system is accepted as one of the most efficient in the world in terms of emissions per unit of food produced. Any shortfall of world food markets - if Ireland cut its livestock numbers - would be most likely to be filled by countries with less sustainable farming systems and systems that generate far higher levels of emission, due to the less efficient nature of their herd management or the age profile of their herds and deforestation.
(PT) Mr President, Commissioner Fischer Boel, Mr Barnier, a health check should serve to correct those aspects which are not totally right. In the legislation on agriculture in the outermost regions, there is one aspect which is not right. This is the regulation of sugar in the Autonomous Region of the Azores.
I want to urge both the Commissioner and the Minister and also all Members to look at the amendments that I have tabled in order to consider what is at stake, as it is easy and simple to solve this problem. However, if this is not solved, it will result in unemployment and the failure of a sector, with extremely serious consequences for the Autonomous Region of the Azores.
I would insist once again that you give this your utmost attention.
(IT) Mr President, ladies and gentlemen, I believe that the situation that has arisen recently deserves thanks on our part both to the Commissioner and to the rapporteur. I would like to thank the rapporteur for the work he has accomplished, because when we discuss agriculture we are discussing food, and therefore the issue is an extremely delicate one.
I would like to talk about two key points: the first is the issue of milk quotas. I welcome the consensus reached on the 1% level - which could also be increased to 2% - but the greater problem will arise after 2014 when, if the landing is not a softer one, there will be enormous problems for those who have made investments in recent years, and enormous losses for agricultural companies relating to this sector. The other aspect or issue relates to controls on agricultural prices. A year ago, there was a food problem linked to cereals, and now the prices of maize and wheat have halved as compared with last year, while the consumer prices for pasta, bread and feed are still high. Perhaps there was a mistake in planning or not enough control ...
(PL) Mr President, the European Commission has proposed common agricultural policy spending limits for the various Member States up to 2013 and beyond. If we convert these sums into amounts per hectare of arable land, what emerges is a huge disparity in support per hectare between the different States: in Belgium it amounts to approximately EUR 490, in Denmark EUR 390, in Germany EUR 340 and in France EUR 260, whereas in the new Member States it is much less: EUR 210 in the Czech Republic, EUR 200 in Slovakia and only EUR 190 in Poland.
In a situation where the production costs of old and new Member States are rapidly converging, and the European Commission is proposing decoupling financial support from production, retaining these differences not only no longer has any justification in fact, but also discriminates against farmers in the new Member States. If the position of the Commission and the Council on this issue does not change, we will forever have two common agricultural policies: a richer one, targeted at the old Member States, and a poorer one, which will become the lot of the new Member States.
(DE) Mr President, Commissioner, Minister, I want to keep my contribution brief and would like to focus on the fact that we are responsible first and foremost for 500 million consumers in the European Union and then for the farmers in the European Union, who produce food for these consumers. We are equally responsible for both large and small farms. We are responsible for farms in disadvantaged areas, in grassland regions, and particularly in all areas relating to dairy and meat production.
Commissioner, I wish to thank you for your positive consideration of the milk fund, something I have been demanding for two years, namely since the debate on the mini milk package and the abolition of support measures in this area. I am convinced that this mechanism will enable us to provide help if we do not first withdraw the money from other farmers, but rather use the resources that have been freed up by the abolition of the market support measures.
Mr President, in this debate we must speak of food safety, food traceability and, above all, food security. We cannot decouple these issues from our discussions here today and we cannot ignore the fact that the number of farmers continues to decrease very significantly year on year.
An increase in compulsory modulation is quite simply putting your hand into the pocket of Europe's farmers. The value of the single farm payment has fallen by approximately 15% since 2005 due to inflation and other issues and yet the proposal is to cut it further.
Simplification seems to be the buzzword. However, in Ireland at least, the numbers involved in policing farmers have escalated. In recent weeks we had a number of helicopters, flanked by 61 ground inspectors, counting sheep in the hills of Connemara, a small area where the price of sheep would not even repay the investment by farmers. To some, it more resembled the invasion of Iraq rather than the benign hand of Europe. This is wasteful and conveys an image of an over-bureaucratic Europe, acting in a totally disproportionate manner.
. - (DE) Mr President, while I am unhappy with the compromise, I can live with it, because it may be possible to prevent the greatest damage to our farmers if we do not cut direct payments as the Commission so disastrously proposes.
If this money goes into the milk fund, the cut will hurt even less. Unfortunately I read this morning that the Commissioner had taken to the barricades again, opposing the milk fund. It does not matter to Luxembourg's farmers if we do not cut direct payments up to EUR 10 000 because all full-time farmers are above this limit. The priority must therefore be to avoid cuts or to keep them as small as possible. Otherwise there will be no future for full-time farmers in Luxembourg.
(IT) Mr President, Commissioner, ladies and gentlemen, I think that this is neither the time nor the place to enter into substantive debate. The European Parliament has the authority merely to express an opinion on the only issue where the EU has the power of life and death, and on which half of the budget is spent.
My view is that the health check is conservative; globalisation, which is a goal the EU also has, is paid for by agriculture: the victim of the endless quest for an impossible role of mediation. My role as an MEP, however, shows the lack of transparency in the application of the common agricultural policy (CAP). The Commissioner signed Regulation No 250 in 2008, but the Member States are ignoring it and this will continue to be the case after 30 June 2009 too.
I would argue that the only way left to us in which to proceed is to apply to the appointed control bodies, but we need to remember that we ought to move the debate on agriculture policy in the direction of citizens, who should be provided with information if we wish to take the right route. If we do not, we will continue to jeopardise the agricultural world, which is a victim of its continuing isolation.
Mr President, I would firstly like to refer to milk. I am not in favour of a 2% increase. I would support a 1% increase because, although a lot has been said about soft landings, I do not believe it. I think the world is changing as we sit here. Over recent months the milk industry, which 12 months ago was certainly a successful part of our produce, is longer so because of changing world markets.
I would like to say to the Commissioner that I am a little concerned about Articles 68 and 69. I believe that you can take the word 'common' and remove it forever from the common agricultural policy. I would be very careful about this to ensure that we do not give too much responsibility, and that money can simply go back and Member States can create an uneven playing field.
On modulation, I believe we should stick to single figures, but let whatever we have on modulation be mandatory. Let everybody throughout Europe pay the same level of modulation from the second pillar.
(EL) Mr President, I should like to add a number of points: firstly, we need a reinforced first pillar under the common agricultural policy (CAP) so that producers can meet the market's current needs and problems. Secondly, any additional differentiation will create income insecurity among producers. Thirdly, the recommendation for new support mechanisms, such as the mutual and production security fund, cannot be financed with additional expenditure and, fourthly, cofinancing of the first pillar of the CAP opens the door to future cofinancing of the common agricultural policy.
Mr President, I wish to congratulate the rapporteurs on their work on the CAP health check, as it is important to highlight the increased work of Parliament in this process, and I would also like to welcome the attitude of the Council and the Commission in these negotiations. I believe that it augurs well for future negotiations when Parliament will enjoy full codecision with the Council on agricultural matters.
Coming from an agricultural area in Ireland, it is sad to see that in recent times farmers have turned against the EU project for various reasons, one of which is the perceived lack of transparency of negotiations in the Council. However, if and when the Lisbon Treaty is adopted, Parliament will be centrally involved and thus there will be a bigger role for open, transparent debate on CAP-related issues, leading to greater legitimacy amongst the farming community.
The way forward in Europe is for Parliament to be fully involved in the decision-making process, and that will only be finally achieved by having codecision.
(PL) This is a good report. What is missing, what needs to be changed? The review of the common agricultural policy does not take sufficient account of the new situation which has arisen in the world as a whole as well as in Europe as a result of the food crisis. Too much has happened for this not to be taken into account in a meaningful way.
Many of the issues contained in the European Commission's proposals fall short of the expectations of new Member States, which demand a fairer direct subsidy system. I am convinced that the equalisation of subsidy levels between Member States is inevitable. Commissioner, the Council of Ministers meeting will be accompanied by an 8 000-strong demonstration of tobacco planters. I hope that their demands will be met.
On other issues, firstly we need to take a cautious approach to abandoning the milk quota system in 2015. We need to develop a way of approaching the situation. The milk market is unstable and must therefore be monitored. Secondly, we should retain market intervention instruments, for instance storing ...
(The President cut off the speaker)
President-in-Office of the Council. - (FR) Mr President, ladies and gentlemen, many thanks for your attention and the questions you have put to us. I should like to address several points, one by one.
Firstly, I would like to talk about modulation, which was mentioned by Mr Goepel, and by Mr Baco, Mr Sanzarello and Mrs Lulling a moment ago. The issue of the rate of modulation will be, I can assure you, a key element of any compromise. I have taken note of Parliament's desire for a compromise solution to be found. I would add that progressive modulation that is too severe could certainly cause problems for several Member States, but we must be well aware that the very principle of progressive modulation responds to a highly publicised social need. We, together with Mariann Fischer Boel, must therefore find a compromise and, in that respect, I believe that the position proposed by your rapporteur will shed light on this compromise. As for modulation, the issue of the rate of cofinancing for additional modulation is another element that must be included in the package. You have proposed 100%, which is to say no national cofinancing. That is very ambitious, but I believe that it is the right way to go.
Next, I should like to address the issue of new challenges. I fully understood the position of the Committee on Agriculture and Rural Development, considering de facto support of the dairy sector as one of these new challenges financed by modulation. I believe that this is one of the avenues on which we will work with Mariann Fischer Boel.
Another key issue, ladies and gentlemen, which is wide-ranging and very problematic, is that mentioned by Mr Capoulas Santos, who would like a prudent and moderate approach, a sentiment echoed by Mr Goepel and Mrs Mathieu, and Mr Le Foll just now. I have mentioned just a few names, but many of you could speak on this issue, the issue of milk quotas. There are two problems to be solved: increasing quotas and the rate of increase, and support measures.
With regard to increasing quotas, I have observed that the debates in Parliament have revealed greatly differing positions. To be honest, the situation is the same within the Council of Ministers. The solution you are recommending - 1% per year between 2009 and 2010 - and then to make a decision on the basis of a report on continuing the increase, is a prudent approach, in line with the wishes of your rapporteur, Mr Capoulas Santos. At the same time, there is the issue of medium-term visibility for agricultural enterprises, as for enterprises in general. That requires plotting a course from now until 2015, and, ultimately, my feeling is that the Commission's proposal is close to a balance. We are going to work on it, and on support measures in particular, since everyone agrees on support for sensitive regions. The recommended solution of using Article 68 to implement more structural measures, would, I believe, give us a useful range of tools to support this sector. With regard to how the financial instruments to be implemented would work, I believe that a discussion is required to find a solution that is acceptable to everyone. I am, of course, thinking of the 'Milk fund'.
I would like to say a word, Mr President, on instruments to regulate the market. I have noted the requests seeking to retain instruments to regulate the market and effective instruments. I, like you, believe that, in this new global context that many of us have referred to, for agriculture and for food, this production sector, this real economy that affects people's food supply, needs instruments for intervention in the event of serious market instability, and from this point of view, intervention is an important aspect of the negotiation.
Many Member States, like many MEPs, want to revise the Commission's initial proposals and to discuss them again. We are also going to seek a compromise that allows us to retain a genuine and effective safety net.
Lastly, I should like to talk about Article 68. There have been many debates here in Parliament, as in the Council, and a strong demand to open up the possibilities for applying this article, which arouses a great deal of interest, while preserving its commonality. Opening up the possibilities for applying this article would perhaps -certainly in my opinion - enable a move towards supporting the kinds of production such as those in the sheep sector, which has been mentioned and which needs support.
Here too, we are working with the Commissioner along these lines, just as we are going to look for solutions to improve financing conditions. I am thinking, in particular, of the demands made by many representatives of new Member States, for more fairness and equity.
Mr President, ladies and gentlemen, I have paid close attention to and taken great interest in listening to all the many detailed speeches that have been given. On the basis of the opinion that you are going to give, and I would like to thank once again the chairman, Mr Parish, the whole committee and the rapporteur, for the work that has been done, my task is going to be to secure a dynamic political compromise that enables us to adapt the common agricultural policy, while safeguarding it, in the new global context in which we find ourselves. That is the task on which we are going to work with Mariann Fischer Boel and all her colleagues, whom I thank for the spirit that we have fostered between us over the past months.
I should perhaps like to say a final word to take up a comment made just now by Mrs Aubert, who mentioned the situation of food insecurity. The Presidency is fully aware that we cannot discuss the common agricultural policy as if we were in a fortress, turning in on ourselves in Europe. It was precisely in this spirit that, on 3 July, we organised, at the European Parliament, a conference with the Director-General of the World Trade Organization, the Director-General of the World Bank, the Director-General of the Food and Agriculture Organization, many MEPs and Commissioner Louis Michel, on the question: 'Who will feed the world?' In the same spirit, we shall organise on 28 November a working meeting, again with Louis Michel, on the link between agriculture and development.
I, like the Presidency, am therefore paying close attention to what is being said about agriculture in order to preserve the European Union's agricultural and regional food model, which has supported the common agricultural policy for 50 years, but keeping a clear and empathetic perspective on what is happening in other parts of the world.
Member of the Commission. - Mr President, I have been listening carefully and I think that the record on 'catch-the-eye' shows clearly that there is huge interest in this Parliament in the agricultural sector and the consequences of the decisions that will be taken.
I should like to pick up a few of the issues that have been mentioned. Firstly, I would like to stress that I think you have either misunderstood or missed something when you tried to convince me that modulation means taking the money away from the farmers, which is definitely not the case. We need modulation because we have new challenges and we need to bolster farmers' possibilities to make investments in order to meet these new challenges. So I think, on the contrary, you can say in modulation we actually increase the funding available for the agricultural sector because there is cofinancing. That is what it is all about. If you continue to say that we are taking money from the farmers, then there is a certain misunderstanding among those of you who have chosen this argument.
Milk seems today to have been the big issue. Neil Parish said in his first speech that you have 27 Member States - 27 customers - in your committee, but, having listened to the discussion today, I would have thought that you had many more, because listening here you can pick and choose any thing from a 0% increase to a 10% increase. The presidency and the Commission are obliged to try to find the right balance.
To those who talk about a milk fund: it is strange because I still recall the 2003 negotiations where we compensated the milk producers all over Europe. Let me take Germany as an example: German dairy farmers were compensated by EUR 1 billion every year - money transferred from their milk payment into their single payment scheme. But at that stage I did not hear anyone talking about a milk fund, and that is the reason why, because we know that the dairy sector is facing difficulties, we have now added to the new challenges a milk line. I am sure that we will be able to design a very nice package for the milk producers in those areas that are facing difficulties.
I must say that I am surprised that there is so much resistance to increasing the milk quota, knowing that last year we collected EUR 338 million in superlevy from European milk producers. To me this is definitely not the way I want to go forward. I want to give farmers the possibility to respond to the markets. Increasing quotas does not mean an obligation to produce: it is only a possibility for those who are strong on the internal or the external markets. It has to be kept in mind that some of the competitive ones are paying EUR 338 million every year to stay in business.
Concerning redistribution, it is obvious that there was broad agreement that this health check was not going to be a new reform and that we were therefore building on the 2003 reform. I think both the presidency and the Commission can admit that there is strong pressure from the new Member States to get a more equal payment, and I know that this will be a discussion that will be strongly defended in the 2013 reform. We might find some solutions even now for the new Member States in the compromise, and I hope you will be surprised in a positive way.
Finally, could I just say, on the issue of tobacco that was raised, that I was impressed by Mr Gklavakis, who is always trying to convince us that tobacco is important, and we believe that is so in his own region. But tobacco is not in the health check. The tobacco reform was made in 2004 and was supported by all countries, including tobacco-producing Member States. As I have said many times, I am certainly not going to reopen the tobacco reform. But I will be open to help all those Member States, all those regions, that face problems, because there are many possibilities available in the rural development policy. I am sure we can create solutions that will soften the consequences of the decisions already taken for the tobacco producers.
I have to keep my remarks short, but my conclusion on the discussion today will be clearly that we need today, more than ever before, a common agricultural policy. I agree with Ms McGuinness that a situation where renationalisation would be the only answer would definitely jeopardise the European agricultural sector.
Let us keep our common agricultural policy with the flexibility that we have included in our different choices within the rural development policy. But we do need a common European agricultural policy. That would be my conclusion from the discussions today. I want to thank all of you for this dedicated approach.
rapporteur. - (PT) The long list of speakers and the resolute and impassioned way in which they have expressed their ideas once again confirms how much this subject means to the European Parliament and the importance that should be placed on agriculture, farmers and the rural world in Europe.
There have been no surprises in this debate because, in the main, this has reaffirmed the positions reiterated during the various debates throughout this long discussion process which has lasted over a year and, in the specific case of my political Group, another six months before that.
However, I feel that it has also been clearly demonstrated that there are no alternatives to the positions which represent the mid-ground allowing a responsible compromise that can be accepted by the majority.
The Commission and the Council have also reaffirmed their positions, but I am delighted to note the signs of flexibility and openness that have been given.
I therefore trust in your political realism, dear Mariann and Michel, and in the spirit of compromise to find a final solution which is very close to that proposed to you by Parliament on these vital issues.
I would reiterate the symbolic importance of this approach on the eve of the European Parliament assuming its codecision powers, because I hope that the problem of ratifying the Lisbon Treaty will soon be solved, given that Europe needs the Lisbon Treaty.
Mr Barnier, as I have repeatedly said, we are not yet using codecision, but we are already entering into the spirit of this. I therefore hope that the difficult negotiations expected today and tomorrow will prove to be very successful. I am sure that we will be able to find a consensual solution responding to the concerns of European farmers and agriculture who are watching us closely. We are all convinced, and this will be the best conclusion to this debate, that a common agricultural policy is needed in Europe so that European agriculture can be competitive and environmentally sustainable.
The debate is closed.
The vote will take place on Wednesday 19 November 2008.
Written statements (Rule 142)
in writing. - The common agricultural policy forces British consumers to buy food at inflated prices from continental farmers rather than at lower prices available on the world market. It is estimated that the CAP causes prices to be at least 23% higher than those prevailing on the world market.
It is also estimated by economists that the cost of the CAP to UK consumers equates to at least 1.2% of GDP - which is currently an astonishing £16.8 billion per annum.
I represent many people in London who struggle to pay their bills. They face ever-rising taxes and ever-rising prices. They do not owe continental farmers a living. If countries want to subsidise their agricultural industries that is their own business, but it should be paid for by their own tax-payers.
The common agricultural policy is paid for by those least able to afford it: pensioners and those on low incomes, those who pay a higher proportion of their disposable income on food. The CAP is just one of the many reasons why Britain should leave the European Union.
in writing. - (RO) I am pleased to note that, one year after the European Commission launched the consultation process for adapting the common agricultural policy to the current needs of farmers and agricultural producers, we have reached a consensus on certain specific proposals.
I feel that the compromise which has been reached on Article 68 is appropriate, especially the increase from 10% to 15% in the ceiling for creating the funds required for any new public policy strategic measures in Member States and the introduction of a clear ceiling for use in forms of specific aid.
I would like to come back to the issue concerning the deadline for the complete application of the cross-compliance package in the case of Romania and Bulgaria. Both these countries will reach the 100% direct payment ceiling by 1 January 2016. Consequently, it is fair that the deadline for the complete application of the cross-compliance package in both countries should be by then. I note with dismay that the amendment supported by us to this effect has not been adopted. Bearing in mind the importance of this issue to the new Member States, I urge my fellow Members to take this into account in subsequent discussions so that we can find a solution beneficial to both States and approved by representatives of all the EU's Member States.
in writing. - (HU) Evaluating the situation does not mean simply a review of the common agricultural policy (CAP). In reality, we are talking about the reform of the CAP and a significant reduction in support to agriculture. This is unacceptable from the perspective of Hungary and Hungarian farmers.
The reforms to date have done nothing but harm to Hungarian agriculture.
In Hungary, modulation would even affect smaller 20-hectare farms. What is needed for these smaller farms is not a reduction but rather an increase in direct support. Applying modulation in the new Member States before 2013 would, moreover, be contrary to the accession agreement.
In the interest of food security, we continue to need support in aid of production and market arrangements, including grain intervention. We find it unacceptable that the intervention price should be tied to the price at Rouen port, since transport costs mean prices are lower in the more distant and especially the new Member States, and this constitutes discrimination.
We oppose an increase to the milk quota. The increase to milk quotas in spring proved to be a flawed decision, leading to a fall in milk prices in several Member States. Increasing the milk quota is particularly contrary to Hungary's interests, since we have a significant level of unused milk quota. Such a step would prevent Hungarian producers from increasing their production.
We agree with maintaining support to tobacco producers. Several thousand families earn their livelihood from tobacco production, notably in the country's most disadvantaged, north-eastern regions.
I should first like to commend the remarkable work carried out by our rapporteur, Mr Capoulas Santos, who has continually sought to find a balanced and stable compromise to enable the European Parliament to speak with one voice in the face of a divided and uncertain Council.
The health check we will be voting on today represents an extraordinary opportunity to substantially reflect on how we can free the common agricultural policy (CAP) from the dissatisfaction undermining it and to look ahead to the huge amount of work to reform this policy, planned for after 2013.
The CAP undeniably needs a breath of fresh air, and particularly in social and environmental terms. In this regard, I am delighted that we have managed to amend the European Commission's text in the direction of increased social sensitivity, by proposing, in particular, an increase in aid for small farmers and the introduction of 'work' and 'employment' factors in the rules for allocating aid. I am sorry, however, and it is the only reservation I will mention, that the economic and social criteria are not accompanied more by ecological considerations, since 'sustainability' must become the hallmark of our agricultural policy.
in writing. - (FI) Mr President, more should be done to ensure that agricultural aid is allocated in a way that steers agriculture in the direction of sustainable development. The existing subsidies are generally regarded as just a way of topping up the income of farmers.
Agriculture in the countries on the shores of the Baltic is the biggest polluter of the sea in that region. If we pay agricultural subsidies, this actually increases emissions into groundwater and so into the sea.
Any kind of business, including agriculture, has to participate in voluntary environmental work and projects. That is the only way agriculture can claim a right to its own existence in the future. Why should taxpayers continue to support an occupation that does harm to the surrounding areas when pollution can be outsourced by buying imported food?
Clean water is now a scarce commodity. So it is only reasonable that people should have to pay for making it dirty and that that should not come out of public money.
Agriculture has to make proper use of the countless environmental measures that exist. The recovery of phosphorus and nitrogen is technologically possible, and will also soon be financially lucrative. These precious natural resources and raw materials must be recycled as is required of other natural resources.
in writing. - (PL) As expected, the health check has created an opportunity for delving deeper into the principles of the common agricultural policy (CAP) than is the case with other areas of the European Union's policy and budget.
Agricultural policy, which at one time absorbed most of the budget expenditure and will form one-third of the budget by the end of 2013, has been strongly criticised. The crowning argument concerned the disproportion between the role played by agriculture in the economy and employment and its share of the EU budget. This is a misunderstanding.
The CAP as a whole is a Community policy, and its share of the EU's aggregate public expenditure, both national and common, does not exceed 0.3% of GDP. In addition, international realities have changed, and the disaster of famine in developing countries must make us think again of the principles of support for agriculture in Europe.
The European Parliament has discussed the problem carefully, as evidenced by the many amendments. From the point of view of a state where agriculture is a relatively large contributor to employment, as is the case in Poland, it would be legitimate to raise milk quotas and to provide national support for sectors that are most disadvantaged. When considering modulation, which has proved the most controversial of the issues, it is worth remembering that the 'new' Member States will reach 100% direct subsidy level only in 2013, and that modulation may be perceived as a harbinger of re-nationalisation of agricultural policy, which would be a disadvantage.
in writing. - (RO) As a representative of a region with a significant agriculture sector in Romania, one of the new Member States, I do not think that the disparities in treatment between farmers from these States and those from the old European Union States are being reduced as a result of the assessments carried out during the common agricultural policy's health check. However, it is helpful that national milk quotas for Romania have not been changed, along with the fact that Member States have the opportunity to increase their milk quotas for a certain period of time if these quotas are underused in other Member States. Bearing in mind the current crisis affecting this sector too, it is important to propose the creation of a milk fund, intended to support restructuring in this sector.
Furthermore, I think that, before applying the new regulations on dairy quotas starting from 2015, producers must have the opportunity to adapt to market changes and to invest according to market demands, bearing in mind in particular that the deadlines for investment aid applications are relatively lengthy. In addition, to enable producers to invest according to market demands, the limit on the set quota must be removed.
in writing. - (RO) I heard one of my fellow Members talking about the way to share sweets between two children. Continuing the analogy, I would like to draw attention to the fact that, if the same child were to be a Romanian or Bulgarian farmer in the future, I would say that he was going to receive what he deserved after eight years. My question is whether he will still be a child in eight years' time.
When I, as a Romanian MEP, joined the Committee on Agriculture and Rural Development, my attention was drawn to the phrase 'soft landing', which is often used when referring to milk quotas, for example. I asked then and I am still asking today: how can Romanian and Bulgarian farmers reconcile the 'takeoff' procedure with the 'soft landing' procedure? When Romania had barely started the accession procedures, a Danish partner said to me that, during this process, the trickiest chapter would be agriculture. I hope today that, two years after joining, Romanian agriculture will provide an opportunity for a united Europe.
in writing. - (BG) Continuing to reform the common agricultural policy (CAP) is important for allowing Europe to maintain its leading role in this sector. This, of course, should not be at the cost of producers or the end consumer. It is a well-known fact that the European Union has turned from an exporter to an importer of agricultural produce. This shows that the outcome of today's debate needs to be a balanced one, so that we can be sure that the interests of all citizens have been protected.
I believe that a large proportion of the Commission's proposals are beneficial to farmers in Bulgaria, particularly as mismanagement on the part of the Bulgarian Government in this sector and the abuses committed resulted in the failure to reach the results envisaged in the pre-accession mechanisms. For this reason in the past few months we have witnessed protests by agricultural producers, mainly dairy and cereal farmers. As a result, without jeopardising the full liberalisation of the market for dairy produce, it is important to provide security for those regions that are highly dependent on dairy farming for their livelihoods.
In Bulgaria, there are a large number of dairy farmers in alpine and other areas with specific difficulties. For that reason I support the idea that more funding should be allocated for their development and a specialised fund for milk producers generated.